Case: 13-10443   Date Filed: 10/21/2013   Page: 1 of 2


                                                      [DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-10443
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:11-cr-00293-WS-C-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                    versus

CAMERON BRYANT HARRIS,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                       ________________________

                             (October 21, 2013)

Before CARNES, Chief Judge, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 13-10443     Date Filed: 10/21/2013   Page: 2 of 2


      Robert Ratliff, appointed counsel for Cameron Harris in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Harris’s conviction and sentence

are AFFIRMED.




                                         2